The Oedinahy.
The applicants for a re-settlement of the accounts offered to prove before the Orphans’ Court, by Joshua Brick, that he paid to the administrators $316, and at another time $800. They also offered to prove by this witness the receipts for payments of moneys received by Cooper & Townsend, as agents of the administrators, in the years of 1846 and 1847. The Court overruled the evidence.
They also offered to prove by Jeremiah Clark the payment of $71 to the administrators. The Orphans’ Court rejected the evidence.
It seems to me that this evidence should have been admitted. It was said by tbe counsel for the administrators that in the reasons filed and served by the order of the Orphans’ Court it is not stated that the receipt of these specific moneys from the persons from whom they are said to have been received would be shown as a ground of the application for a re-settlement. I *82think the evidence was admissible under the reason or ground stated in the notice, that the administrators had not charged themselves with all the moneys they had received. There is •nothing in the statute, or in the nature of the case, requiring a particular specification of the moneys charged to have been received, and the persons from whom received, to be served on the administrators. The evidence offered was of specific sums received from particular persons. Administrators must be presumed to be at all times ready to account for moneys received. If they had charged themselves with the moneys in their account, they must be presumed to be able to show the charge.
If'their accounts are so stated that it cannot he told whether the monies are charged to them or not, they ought to be put to show that they are charged to them in the account.
But what can this Court do % How is the error of the Orphans’ Court in overruling The evidence to be corrected 1 This Court cannot, for such error, open the accounts and charge the moneys to the administrators, because it may be that, if the evidence offered had been received, the administrators might have shown that they were charged with them in the account.
They are charged in their final account with £c amount received on book accounts not appraised, $2,275.76.” Whether the moneys which the applicants for a re-settlement offered to prove were received by them, as above, are included in this sum of $2,275.76 or not, this Court cannot determine from the accounts. Shall the Court send the matter back to the Orphans’ Court, with instructions to receive the evidence offered, and to proceed to another adjudication ? This course might produce interminable delay.
It appears to me that the safer course is to direct the rejected testimony to be taken, and any other competent testimony to the same point, and also any further testimony which the administrators may desire to put in for the purpose of overcoming it, and thereupon to determine the matter here.
The applicants for a re-settlement proved, by David Kinsey, that the intestate had, indirectly, an interest in a vessel building at Tuekahoe. That Kinsey & Cooper took the vessel, and gave the administrators a note — the amount he thinks was over $200. *83That lie, Kinsey, paid the note to the administrators, gome two years after the intestate’s death. On cross-examination he says, that the administrators did not realize any thing from the vessel except what they advanced. That he paid them back what they advanced, by the note, with interest from the time advanced.
1 find that in the accounts of the administrators, they take credit for “ allowances on new schooner, $450 and the note received by them from Kinsey & Cooper is not charged to them.
This, as tlie accounts and the testimony now stand, would appear to be a mistake. But I am willing to allow the parties to take further testimony as to this matter also, if it be desired.
Order accordingly.